per curiam:
Mediante un escrito presentado el 30 de no-viembre de 1992, el Procurador General de Puerto Rico nos informó que, a pesar de sus gestiones, el abogado José Pé-rez Benabe no había brindado una contestación adecuada a sus requerimientos en cuanto a la queja presentada en su contra por el Sr. Wilfredo García García.(1) Además, éste no había dado una explicación por el anuncio que publicó en el periódico El Vocero de Puerto Rico el 8 de octubre de 1992, en el cual el referido abogado le ofrecía sus servicios a cual-quier persona interesada en demandar al Sr. García García bajo la ley federal conocida popularmente como el RICO Act, 18 U.S.C. sec. 1961 et. seq.
Ante el incumplimiento del abogado Pérez Benabe, el 18 de diciembre de 1992 le concedimos un término para que compareciera de forma escrita a la Oficina de la Procura-dora General de Puerto Rico y proveyera una contestación adecuada a la queja presentada. El 13 de enero de 1993 uno de los alguaciles de este Tribunal le notificó ésta per-sonalmente, mediante una copia de la resolución.
*363Según consta en el escrito que presentó la Procuradora ante este Tribunal el 17 de febrero de 1993, el abogado Pérez Benabe no cumplió con nuestra orden, por lo cual nos vimos precisados a emitir una nueva resolución el 19 de febrero de 1993. En esta resolución, notificada el 4 de marzo de 1993, le concedimos un término de veinte (20) días a partir de esta notificación, para que contestara la queja presentada. El abogado tampoco ha cumplido esta nueva orden.
La actitud del abogado Pérez Benabe viola las normas éticas que exigen al abogado un comportamiento estricto con las órdenes de este Tribunal.
“Todos los abogados tienen el deber de responder dili-gentemente a los requerimientos de este Tribunal respecto a una queja presentada en su contra que está siendo investigada.” In re Colón Torres, 129 D.P.R. 490, 494 (1991). Nuestro Tribunal no tolerará la incomprensible y obstinada negativa de un miembro de nuestro foro de cum-plir con las órdenes de este Tribunal. In re Nicot Santana, 129 D.P.R. 717 (1992).
En estas circunstancias, se decreta la suspensión provisional del abogado José Pérez Benabe del ejercicio de la profesión de abogado.

Se dictará sentencia de conformidad.

El Juez Presidente Señor Andréu García no intervino.

(1) En su queja, el Sr. Wilfredo García García alegó, en síntesis, que había adquirido pagarés hipotecarios emitidos y negociados por la P.B. Investment Corp., la cual es presidida por el abogado Pérez Benebe, y que, en un claro conflicto de intereses, el referido abogado fungió como notario en la otorgación de las escrituras sobre constitución de hipotecas. Según el señor García García, algunas de estas escrituras nunca fueron presentadas ante el Registro de la Propiedad y, una vez negociados los pagarés, la P.B. Investment vendió las propiedades que supuesta-mente garantizaban estos pagarés. Además de lo reseñado, el quejoso adujo que aquellos pagarés, cuyas hipotecas constaban en el registro, ya habían sido saldados por los deudores hipotecarios, quienes habían hecho entrega de sus pagos al abogado Pérez Benabe, sin que, hasta el presente, éste le hubiese entregado al quejoso el importe recibido.